DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNestry et al. (US 8,221,010, hereafter McNestry) in view of Kim et al. (US 9,120,345, hereafter Kim) and Thiel et al. (US 8,012,279, hereafter Thiel)

McNestry does not teach the spool drive controller is embodied with field oriented control driving the supply motor and the take-up motor so as to continuously and uninterruptedly control motor torque of said motors, and that the supply spool is provided with a supply encoder and the take-up spool is provided with a take-up encoder, which encoders provide positional information, and said encoders being connected to the spool drive controller so as to arrange that the spool drive controller controls the tape's tension, position and speed by taking into account an amount of tape presented on the supply spool and the take-up spool based on the positional information provided by the encoders, wherein each of the take-up motor and the supply motor is selected from a group consisting of a permanent-magnet synchronous ac motor and a multi-coil synchronous motor.
Kim teaches a thermal transfer printer for selectively transferring a meltable ink material carried on a tape (ribbon tape 31) to a substrate intended to receive ink from said tape for printing an image on the substrate, the printer comprising a supply spool (driven reel 33) for the tape, a take-up spool (drive reel 32) for the tape, and a printhead (thermal print head 21) between the supply spool and the take-up spool, wherein the drive reel is driven by a motor (drive motor 22) (col. 5, lines 30-54) wherein the supply spool is provided with a supply encoder (encoder 25) and the take-up spool is provided with a take-up encoder (encoder 25), which 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of McNestry to include encoders and a control system, as taught by Kim, in order to adjust the printing control based upon the amount of tape presented on the supply spool, allowing for a more precise control throughout the unspooling of the tape.
	Thiel teaches a printer (labeling apparatus 40) having a supply spool (supply spool 52) a supply motor (motor 80) and a drive controller (control arrangement 218) embodied with field oriented control, driving the motor so as to continuously and uninterruptedly control the motor, wherein the motor is provided with an encoder (encoder 82) which provides positional information for control of the motor and wherein the motor is selected from a group consisting of a permanent-magnet synchronous ac motor and a multi-coil synchronous motor. (col. 4, lines 61-64, col. 17, lines 13-21, Fig. 3)
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the invention of McNestry to have field oriented control using a synchronous motor, as taught by Thiel, in order to provide efficient drive control.
	With respect to claim 2, McNestry, as modified by Kim and Thiel, teaches the printhead is driven by a motor for driving the printhead down to produce a force by pressing the substrate down onto a counter pressure platen, wherein the motor is energized with field oriented control. (McNestry, par. 17-18)
Response to Arguments
Applicant’s arguments filed January 25, 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JILL E CULLER/Primary Examiner, Art Unit 2853